United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30446
                           Summary Calendar


MYCHEAL CALLOWAY,

                                      Plaintiff-Appellant,

versus

AMANDA COWAN; GARY CARTER; NOLAN VEALS; DONALD LAMANA; BURL CAIN;
RICHARD L. STALDER,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:04-CV-102
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mycheal Calloway, Louisiana prisoner # 96740, appeals from

the dismissal of his 42 U.S.C. § 1983 suit, wherein he alleged

that the defendants were deliberately indifferent to his serious

medical needs.    The district court dismissed the suit for failure

to state a claim upon which relief could be granted.        With the

benefit of liberal construction, Calloway argues that the

district court incorrectly dismissed his official capacity claims




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30446
                                -2-

and that he sufficiently stated facts to raise a claim for a

constitutional violation for the denial of adequate medical care

     A district court’s ruling on a FED. R. CIV. P. 12(b)(6)

motion for failure to state a claim is reviewed de novo.      Scanlan

v. Texas A&M Univ., 343 F.3d 533, 536 (5th Cir. 2003).     The

motion may be granted “only if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim that

would entitle him to relief.”   Id.   The plaintiff’s factual

allegations, though not his conclusional allegations or legal

conclusions, are accepted as true.    Fernandez-Montes v. Allied

Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

     Calloway’s complaint named the defendants in both their

official and individual capacities.   The district court correctly

dismissed the official capacity claims because official capacity

suits are treated the same as suits against the state, and

Eleventh Amendment immunity applies to state officials when sued

in their official capacities.   See Hafer v. Melo, 502 U.S. 21, 26

(1991); Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989).

     Calloway argues that defendants Cain and Stalder are

responsible for the conduct of their subordinates.   Calloway is

effectively relying on a respondeat superior theory that is not

cognizable under § 1983.   See Thompkins v. Belt, 828 F.2d 298,

303 (5th Cir. 1987).   Calloway fails to show that Cain and

Stalder were personally involved in a constitutional deprivation
                            No. 05-30446
                                 -3-

or that their acts were causally connected to the constitutional

violation alleged.   See id. at 304; Thompson v. Steele, 709 F.2d
381, 382 (5th Cir. 1983).

     Calloway also argues that Emergency Medical Technicians

Carter and Cowan were deliberately indifferent and failed to

provide adequate medical care for a spider bite.   Calloway’s

complaint shows that both defendants examined Calloway when he

sought medical attention on June 26, 2003, that Carter scheduled

him for a follow-up visit with the doctor the next day, and that

Cowan provided him with pain medication.   Calloway makes no

allegation that either defendant was further involved in his

medical treatment.   Calloway fails to show that the defendants

refused to treat him, ignored his complaints, or intentionally

treated him incorrectly.    See Domino v. Texas Dep’t of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001).   At most, he has

alleged a disagreement with the course of his treatment and a

claim for negligence, which are not cognizable.    See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Calloway has not addressed the district court’s dismissal of

his claims against defendants Veals and Lamana or his claim that

he was subject to an unfair disciplinary report.   Accordingly,

those claims are deemed abandoned.    See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).    The district court’s judgment

is affirmed.
                            No. 05-30446
                                 -4-

     The district court’s dismissal of Calloway’s complaint for

failure to state a claim counts as a strike under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    Calloway is cautioned that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.